Citation Nr: 1612618	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-37 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for fibromyalgia, to include including as a due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

2.  Entitlement to service connection, to include on a secondary basis, for chronic fatigue syndrome (CFS), to include including as a due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

3.  Entitlement to service connection for left eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise Idaho.  Jurisdiction of the appeal currently resides with the Atlanta, Georgia RO.

In March 2014, the Board remanded the matters on appeal to the RO for additional development.  Notably, to schedule the Veteran for VA examinations to determine the nature and extent of any diagnosed fibromyalgia, CFS and left eye disability.  VA examined the Veteran in April 2014.  In August 2014, a VA physician provided clarification as to the etiology of the Veteran's fibromyalgia and CFS.  The appeal has returned to the Board for further appellate consideration. 

Concerning the claims for service connection for fibromyalgia and CFS, the Veteran maintains that they are the result of exposure to environmental hazards while serving in Saudi Arabia.  In addition, and as will be explained in more detail in the decision below, VA physicians have opined that the Veteran's diagnosed fibromyalgia and CFS have been aggravated by his hypertension, diabetes mellitus, degenerative arthritis of the spine, right knee arthroplasty, and residuals of a left foot fracture.  Thus, the Board has characterized these claims to accurately reflect the Veteran's contentions.

Finally, as noted by the Board in its March 2014 remand directives, the Veteran's substantive appeal is not of record.  However the filing period for a substantive appeal is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly Percy v Shinseki, 23 Vet. App 37, 45 (2009).  In this case the RO did not raise the issue of timeliness.  Instead the RO certified this matter to the Board and requested that the Veteran's representative complete a VA Form 646.  Given the above, the Board finds that any issue of timeliness has been implicitly waived.

In September 2014, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case (SSOC) is not required. 

The issue of entitlement to service connection for left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fibromyalgia has been aggravated beyond its normal progression by the Veteran's service-connected disabilities. 

2.  The Veteran's CFS has been aggravated beyond its normal progression by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

2.  The criteria for service connection for CFS as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Because this decision grants service connection for fibromyalgia and CFS on a secondary basis, there is no need for further notice or assistance in substantiating these claims.  38 U.S.C.A. § 5103A(a)(2).

II. Legal Analysis

The Veteran seeks service connection for fibromyalgia and CFS.  He maintains that these disabilities are the result of having been exposed to environmental hazards during active service in Saudi Arabia.  The record also contains medical evidence that his diagnosed fibromyalgia and CFS have been aggravated by his service-connected hypertension, diabetes mellitus, degenerative arthritis of the lumbar spine, residuals of a right knee arthroplasty, and residuals of a left foot fracture.  Thus, the Board has considered the theory of secondary service connection in its analysis of the claims.  After a brief general discussion of the laws and regulations pertaining to direct and secondary connection, the Board will analyze the claims conjunctively on their merits.

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the presumption does not apply because fibromyalgia and CFS are not chronic diseases under 3.309.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As neither fibromyalgia nor CFS are chronic diseases, the theory of continuity of symptomatology is not applicable to the claims for service connection for these disabilities. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

The Veteran seeks service connection for fibromyalgia and CFS.  The record also contains medical evidence that his diagnosed fibromyalgia and CFS have been aggravated by his service-connected hypertension, diabetes mellitus, degenerative arthritis of the lumbar spine, residuals of a right knee arthroplasty, and residuals of a left foot fracture. 

At the outset, and as will be discussed in more detail below, the Board will award  secondary service connection on the basis of aggravation for fibromyalgia and CFS beyond their natural progression by the service-connected hypertension, diabetes mellitus, degenerative arthritis of the lumbar spine, residuals of a right knee arthroplasty, and residuals of a left foot fracture.  The Board has based its conclusion on the conclusion of VA physicians in April and August 2014.  An April 2014 VA physician opined, in pertinent part, after having reviewed the available record and physical examination of the Veteran, that his diagnosed fibromyalgia and CFS were aggravated beyond their natural progression by the service-connected diabetes mellitus, hypertension, degenerative arthritis of the lumbar spine, and residuals of a right knee arthroplasty.  The VA physician reasoned that the additional pain and "disability" caused by the service-connected lumbar spine and right knee disabilities had made the Veteran's fibromyalgia and CFS worse.  The April 2014 VA physician's opinion is consistent with an August 2014 VA physician's opinion.  

In August 2014, a VA physician opined, after a review of the entire record, to include the above-cited April 2014 VA physician's opinion, that "it is [AT] LEAST AS LIKELY AS NOT that the Veteran's claimed fibromyalgia-like symptoms and chronic fatigue syndrome related to, nexus of and aggravated by his uncontrolled Diabetes Mellitus, Type II with intermittent claudication, vascular insufficiency and peripheral neuropathy, trigeminal neuralgia, essential hypertension and degenerative joint disease of the low back, knee and feet."  The August 2014 VA physician reasoned that the Veteran's comprehensive history and physical examinations and treatment notes for the period from 2010 to 2014 were silent for clinical signs and symptoms of fibromyalgia and/or chronic fatigue syndrome.  However, according to the August 2014 VA physician, these medically-based clinical notes demonstrated detail, full body and systemic organ clinical information that was consistent with systemic manifestations and complications relating to diabetes, neurovascular deficits, and degenerative joint disease.  Therefore, the August 2014 VA physician opined that it was at least as likely as not that the fibromyalgia-like symptoms and CFS were related to, nexus of and aggravated by complications related to uncontrolled diabetes, essential hypertension and degenerative joint disease. 
 
The April and August 2014 VA opinions collectively show that the Veteran's fibromyalgia and CFS have been, in part, aggravated beyond their normal progression by the service-connected diabetes mellitus, hypertension, degenerative arthritis of the lumbar spine, residuals of a right knee arthroplasty, and residuals of a left foot fracture.  The April and August 2014 VA physicians provided rationales for their respective opinions the opinions were supported by the other clinical evidence of record, as discussed in detail by the August 2014 VA physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds the April and August 2014 VA physicians' opinions to be probative and supportive of the claims for service connection for fibromyalgia and CFS on secondary service connection basis.  There is also no other evidence in the record that weighs against these positive opinions. 

Service connection for fibromyalgia and CFS as secondary to the service-connected diabetes mellitus, hypertension, degenerative arthritis of the lumbar spine and residuals of a right knee arthroplasty and left foot fracture is granted.  


ORDER

Service connection for fibromyalgia is granted. 

Service connection for CFS is granted. 


REMAND

For the reasons explained below, the Board finds that the April 2014 addendum opinion is incomplete and a remand is required to obtain another addendum opinion from the August 2014 VA optometrist.  

The Veteran is claiming service connection for left eye disability.  The April 2014 VA optometrist opined that the Veteran's treatment for pink eye of the left eye (left eye conjunctivitis) was not related to the Veteran's currently [then] diagnosed glaucoma, macular degeneration and cataracts of the left eye.  The VA optometrist reasoned that cataracts are a change within the crystalline lens, glaucoma is a condition that the eye is not filtering aqueous humor and macular degeneration is a change in the retinal layers, all of which are unrelated to conjunctiva or pink eyes.  In rendering her opinion, the VA optometrist did not discuss a June 2008 service treatment record reflecting that the Veteran had received treatment for left eye pain; an assessment of periorbital eye pain was entered.  At that time, there was no evidence of diabetic retinopathy and no cause was found for the left eye pain.  

On remand, the April 2014 is requested to augment her opinion and provide an opinion as to whether the Veteran's diagnosed cataracts, glaucoma and/or macular degeneration of the left eye are related to the in-service complaints of left eye pain.  Further, the evidence of record reflects that the Veteran was diagnosed as having ocular hypertension during the course of the appeal.  (See April to June 2011 reports, prepared by Primary Eyecare Associates, labeled as "Medical Treatment Record-Non-Government Facility" and received into the Veteran's Veteran's Benefits Management System (VBMS) electronic record on March 4, 2014 at pages (pgs.) 8-10)); see, too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Thus, in view of private treatment records containing an assessment of ocular hypertension from April to June 2011, the Board finds that the VA optometrist should also comment as to whether it had its onset during military service or is etiologically related thereto, or has been caused or aggravated by a service-connected disability, such as hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from either the April 2014 VA optometrist or from a similarly qualified provider to address the Veteran's claim of service connection for left eye disability. 

Access to the complete electronic claims file shall be provided to the April 2014 VA optometrist or other clinician for review. 

The VA optometrist, or other clinician, must provide an opinion to the following questions:

a. Is it as least as likely as not that the diagnosed cataracts, macular degeneration and/or glaucoma of the left eye are etiologically related to the complains of periorbital left eye pain during service in June 2008? 

b. Is it as least as likely as not (i.e., 50 percent probability or greater) that the complaints of left periorbital eye pain during service were early manifestations of the diagnosed cataracts, macular degeneration and/or glaucoma of the left eye? 

c. The examiner is asked to review the information of record pertaining to the diagnosis of ocular hypertension in April to June 2011, to accept the diagnosis of "ocular hypertension" as established for purposes of this claim only, and to address the following questions:

i.) Is it as least as likely as not that the diagnosed ocular hypertension is etiologically related to the complains of periorbital left eye pain during service in June 2008? 

ii.) Is it as least as likely as not (i.e., 50 percent probability or greater) that the complaints of left periorbital eye pain during service were early manifestations of the diagnosed ocular hypertension?

iii.) Is it at least as likely as not (probability 50 percent or greater) that the Veteran's diagnosed ocular hypertension was caused or aggravated by (i.e., worsened beyond its normal course), as a result of a service-connected disability, notably hypertension? 

The April 2014 VA optometrist or other similarly qualified clinician should provide a rationale for all opinions rendered. 

2.  The RO/AMC should review the medical opinion received for completeness and should complete any other development made necessary based on the opinion obtained.

3  The RO/AMC should then readjudicate the issue of entitlement to service connection for left eye disability.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


